NO. 07-11-00490-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL B

                             SEPTEMBER 26, 2012
                        _____________________________

                         ALEX CHRISTOPHER WILLIAMS,

                                                             Appellant
                                         v.

                              THE STATE OF TEXAS,

                                                              Appellee
                        _____________________________

           FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

            NO. 21,641-B; HONORABLE JOHN B. BOARD, PRESIDING
                       _____________________________

                             Memorandum Opinion
                        _____________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Alex Christopher Williams appeals his conviction for possessing a controlled

substance (methamphetamine) in an amount of less than one gram and contends that

the trial court erred in failing to grant his motion to suppress the evidence.   The

evidence was discovered in his vehicle, and the search was conducted without a

warrant. We affirm.
       Background

       On June 8, 2010, Sergeant William Cole of the Randall County Sheriff’s Office

was conducting surveillance on appellant pursuant to information received from a

reliable confidential informant that appellant was selling methamphetamine and had the

substance in his vehicle. The vehicle was described as a white Lincoln Navigator, and

Cole was also given a location where appellant was living. At the described location,

Cole observed appellant, whose picture he had, get into a white Lincoln Navigator and

drive off. Cole followed appellant and saw him execute a turn without using his turn

signal. Because Cole was working undercover, he notified Corporal Victor Bradic of the

traffic violation and asked Bradic to arrest appellant. He continued to follow appellant

until he pulled into a self-serve Shell gas station.

       Bradic located appellant parked at the gas station. Another vehicle was also

parked at that station. Yet, the occupants of neither were pumping any gas. Nor was

the second vehicle parked in a position to do so. Bradic observed a man, Randall

Woodard, get out of the passenger seat of the Navigator. Woodard began to walk to

the second vehicle but appeared surprised when he noticed Bradic. He then put his

hands in his pockets and walked back to the open passenger door of the Navigator and

put his hand inside the door. During this time, Bradic told Woodard multiple times to

stop but he refused to do so until after returning to the Navigator. It appeared to Bradic

that Woodard was trying to hide something in the Navigator.

       Bradic handcuffed Woodard for Bradic’s protection and then informed appellant

he was being arrested for a traffic violation. The Navigator was searched. Part of a

plastic baggie was seen wedged in the crease between the upper and lower portions of



                                              2
the front passenger seat. When the baggie was pulled out, it contained a substance

that the officer believed to be methamphetamine. The vehicle was subsequently towed

to the Sheriff’s Department where the search of the vehicle was completed. At that

time, officers found a yellow spray can with a false bottom that contained a spoon, two

glass pipes, a large package of clear baggies, and a clear baggie that contained a

substance believed to be methamphetamine.

      Appellant moved to suppress the evidence discovered in his vehicle. The trial

court denied the motion upon concluding that a vehicle was involved and that probable

cause existed to believe that it contained contraband.

      Discussion

      The standard of review is well known and needs no reiteration. Instead, we refer

the litigants to Ford v. State, 158 S.W.3d 488 (Tex. Crim. App. 2005) for its explanation.

Next, and as appellant acknowledged in his brief, “‘. . . a vehicle may be searched on

the basis of probable cause to believe that it contains contraband although exigent

circumstances do not exist to justify a warrantless search.’” Curry v. State, 228 S.W.3d
292, 295 (Tex. App.–Waco 2007, pet. ref’d). The existence of such probable cause

“alone satisfies the automobile exception to the Fourth Amendment warrant

requirement.”   Dixon v. State, 206 S.W.3d 613, 619 n.25 (Tex. Crim. App. 2006),

quoting Pennsylvania v. Labron, 518 U.S. 938, 940, 116 S. Ct. 2485, 735 L. Ed. 2d 1031

(1996). And, in assessing whether probable cause exists, we look at the totality of the

circumstances to determine if there is a fair probability that contraband or evidence will

be found.   Baldwin v. State, 278 S.W.3d 367, 371 (Tex. Crim. App. 2009). Pertinent

circumstances include, among other things, information personally known to law



                                            3
enforcement officers as well as that garnered from a reasonably trustworthy source.

Wiede v. State, 214 S.W.3d 17, 24 (Tex. Crim. App. 2007), citing South Dakota v.

Opperman, 428 U.S. 364, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976). Moreover, the officer

undertaking the search need not be privy to all facts and circumstances giving rise to

probable cause; data known by law enforcement officials as a collective and because of

which the search ensued is also relevant. Id. at 24.

      Here, Officer Bradic was directed to stop and arrest appellant by Officer Cole.

When that directive was made, Cole had been told by a reliable informant that appellant

dealt in drugs, was driving a particular vehicle, and had drugs within that vehicle at the

time. Cole then conducted surveillance upon appellant and verified that he (appellant)

was driving the vehicle described by the informant.      To that, we add Bradic’s own

observations while arriving at the gas station. They include seeing the suspect vehicle

apparently parked by a gas pump and another parked away from a pump. Instead of

the occupants in either vehicle acquiring gas, someone from the suspect vehicle left it,

walked towards the other car, saw Bradic approach in his squad car, act surprised,

return to the suspect vehicle despite being told to stop by Bradic, and appear to place

something within that vehicle. Bradic then saw the aforementioned plastic baggie in the

suspect vehicle.   More importantly, the circumstances Bradic personally witnessed

occurred during a time when he was authorized to conduct a legitimate traffic stop of

both the suspect vehicle and its occupants. The totality of this evidence was enough to

create a fair probability that a drug transaction was occurring when Bradic arrived on the

scene and that drugs would be found in the vehicle ultimately searched.




                                            4
       Because the trial court did not err in ruling as it did, we overrule the issue before

us and affirm the trial court’s judgment.



                                                 Brian Quinn
                                                 Chief Justice



Do not publish.




                                             5